NUMBER 13-19-00093-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


              IN RE: THE COMMITMENT OF ROBERT FLORES


                    On appeal from the 149th District Court
                          of Nueces County, Texas.



                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam
       Appellee, the State of Texas, by and through the District Attorney in and for Nueces

County, Texas, has filed a motion to remand for withdrawal and appointment of attorney

pro tem. According to the motion, the current elected District Attorney, Mark Gonzalez,

previously represented appellant in this case as his defense attorney. Due to the prior

representation, the District Attorney and all assistant district attorneys who derive their

authority through him are disqualified from representing the State in this matter.
       The Court, having considered the documents on file and the State’s motion, is of

the opinion that the motion should be GRANTED. Accordingly, this appeal is ABATED

and the cause REMANDED to the trial court.

       Upon remand the trial court shall determine whether Nueces County District

Attorney’s Office is disqualified from prosecuting this appeal, and if the Nueces County

District Attorney’s Office is disqualified from prosecuting this appeal, appoint the Texas

Special Prosecution Unit or another attorney to perform the duties of the Nueces County

District Attorney’s Office in this appeal for a period to last until this Court’s mandate

issues.

       The trial court shall further cause its findings and any orders to be included in a

supplemental clerk's record to be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ordered.

                                                         PER CURIAM


Delivered and filed the
20th day of March, 2019.




                                              2